Title: To Thomas Jefferson from Albert Gallatin, 23 August 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     N. York 23 Augt. 1805
                  
                  I enclose a letter from Mr. Jones the principal clerk of the Treasury, by which it appears that a commission had been made out last October for Mr. Toulmin as receiver of public monies in Mobile. I had forgotten it, but presume that on being informed that the appointment was not immediately necessary, you directed me to detain the commission. It has not certainly been sent & has at all events expired, no nomination having been made to the Senate. That appointment & that of Receiver at Natchez may be delayed till October.—I cannot recollect any person to replace Trimble as commissioner for the Western district of Orleans. With great respect & attachment Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               